REAL ESTATE COMMISSION — AUTHORITY The authority to require fingerprinting on blanks furnished by the Commission can be properly inferred from the Board's grant of discretion to the Commission from the Legislature in its delegation to the Real Estate Commission of the authority to license applicants for a real estate broker or salesman's license.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following: Whether the Real Estate Commission has statutory authority to require an application for a real estate broker or salesman license to be accompanied by fingerprints of the applicant? Title 59 O.S. 848 [59-848] (1971), dealing with applications for licensure of real estate brokers and salesmen reads in material part, as follows "- Application for licenses shall be in writing, on blanks furnished by the Commission, accompanied by such information and recommendations as it may require. The Commission shall issue to each licensee a license in such form as shall be prescribed by it . . ." While the express authority to require fingerprinting does not appear in the above provision, it is apparent that such can be necessarily and properly inferred from the Board's grant of discretion to the Commission from the statutory language of the provision. Section 848, supra, provides that the blanks furnished by the Commission shall include "such information and recommendations as it may require." It is therefore obvious that the intendment of Section 848, supra, was to give the Commission the statutory authority to require complete and comprehensive data and other relative recommendations necessary for determining the qualifications of applicants for licensure. Fingerprinting would seem to be a legitimate and reasonable requirement of licensing standards and may properly be a part of the application blank to aid the Commission in the efficient exercise of its obligation to license real estate brokers and salesmen under Section 59 O.S. 848 [59-848], supra.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. The authority to require fingerprinting on blanks furnished by the Commission can be properly inferred from the Board's grant of discretion to the Commission from the Legislature in its delegation to the Real Estate Commission of the authority to license applicants for a real estate broker or salesman's license. (Nathan J. Gigger)